Exhibit 10.1
AMENDMENT NO. 3 TO RESTATED AND AMENDED JOINT VENTURE AND
SHAREHOLDERS AGREEMENT
     This Amendment (this “Amendment”) amends that certain RESTATED AND AMENDED
JOINT VENTURE AND SHAREHOLDERS AGREEMENT (the “JV Agreement”) dated as of
April 15, 1998, as may be further amended, restated or supplemented from time to
time, by and between NACCO MATERIALS HANDLING GROUP, INC. (“NMHG”) and GENERAL
ELECTRIC CAPITAL CORPORATION (“GECC”) and is made effective as of the Effective
Date set forth below. All capitalized terms not otherwise defined herein will
have the meanings set forth in the JV Agreement.
     WHEREAS, GECC and NMHG each have determined that it is in their best
interest to make certain amendments to the above-captioned JV Agreement;
     NOW, THEREFORE, in consideration of good and valuable consideration, the
receipt and sufficiency of which the parties hereto acknowledge; the parties
hereto intending to be legally bound agree as follows:
     1. Section 14. Term and Termination. Section 14(a) is hereby amended by
deleting the date “December 31, 2008” in the second line of such Section 14(a)
and replacing it with the date “December 31, 2013”.
     2. Effective Date. This Amendment is executed to be effective as of July 1,
2008.
     3. Effect of Amendment. All terms and conditions of the JV Agreement not
expressly modified hereby remain in full force and are hereby ratified by the
parties.
IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Amendment on the dates set forth below but as of the date first
set forth above.

          NACCO MATERIALS HANDLING GROUP, INC.    
 
       
By:
  /s/ Jeffery C. Mattern    
 
       
Title:
  Treasurer    
Date:
  July 1, 2008    

          GENERAL ELECTRIC CAPITAL CORPORATION
 
       
By:
  /s/ Raymond Scott Barber    
 
       
Title:
  General Manager    
Date:
  July 1, 2008    

